FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 1, 2021

                                       No. 04-20-00426-CV

                  IN RE THE ESTATE OF DONACIANO ALDRETE, JR.

                 From the 229th Judicial District Court, Jim Hogg County, Texas
                                   Trial Court No. CC-18-70
                          Honorable Baldemar Garza, Judge Presiding


                                          ORDER
        Appellant’s brief was due February 18, 2020, thirty days after the reporter's record was
filed. Neither the brief nor a motion for extension of time has been filed. We
therefore order Appellant to file, by March 11, 2021, appellant’s brief and a written response
reasonably explaining his failure to timely file the brief. If appellant fails to file a brief and the
written response by the date ordered, the appeal may be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court